NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 FRANCISCO REBOLLEDO-ADAN,                        No. 06-70391

               Petitioner,                        Agency No. A070-728-191

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Francisco Rebolledo-Adan, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
discretion the denial of a motion to reconsider, Morales Apolinar v. Mukasey, 514

F.3d 893, 895 (9th Cir. 2008), and we deny the petition for review.

        The BIA did not abuse its discretion in denying Rebolledo-Adan’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s October 6, 2005, order. See 8 C.F.R. § 1003.2(b)(1).

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                    06-70391